



41Exhibit 10.3






fhlblogo.jpg [fhlblogo.jpg]




CONFIRMATION OF ADMENDMENT NO. 1 TO
IRREVOCABLE LETTER OF CREDIT NO. 2018-10






March 1, 2019




Employers Preferred Insurance Company
10375 Professional Circle
Reno, NV 89521-4802


Greetings:


The Federal Home Loan Bank of San Francisco (the "Bank") hereby confirms that,
at the request and for the account of Employers Preferred Insurance Company,
Reno, Nevada (the "Member"), the Credit Amount (as defined therein) of
Irrevocable Standby Letter of Credit No. 2018-10 ("the Credit"), will be
increased by the Bank as specified below, subject to the Member’s continuing
compliance with the Bank’s Advances and Security Agreement and other applicable
agreements, as well as with the Bank’s Credit Program and specific eligibility
or documentation requirements and policies applicable to specific Bank products.
Also, statutory or regulatory conditions (including regulatory limits on Bank
credit to capital-deficient savings institutions) may apply. The Credit Amount
is being increased pursuant to the Letter of Credit Reimbursement Agreement (the
"Reimbursement Agreement") between the Bank and the Member. The rights and
obligations of the Bank and the Member with respect to each other in regard to
the Credit are as set forth in the Reimbursement Agreement and herein.


A.
Beneficiary Name and Address:
Insurance Commissioner, State of California
c/o Chief, Securities Transaction Unit
300 Capitol Mall, Suite 14th Floor
Sacramento, CA 95814
B.
Type of Transaction:
Liquidity - Other Funding
C.
Current Credit Amount:
$50,000,000
D.
Amended Credit Amount:
$110,000,000
E.
Current Expiration Date:
March 31, 2019 (Evergreen with automatic one (1) year extensions unless the Bank
notifies the beneficiary at least sixty (60) days prior to the then applicable
Expiration Date of its election not to renew.)
F.
Effective Date of Amendment:
March 1, 2019
G.
Amendment Fee
$500 (charged to the Member's Settlement/ Transaction Account (STA) on the
effective date of the amendment)















Federal Home Loan Bank of San Francisco 600 California Street, Suite 300 Post
Office Box 7948 415.616.100
San Francisco, CA 94108 San Francisco, CA 94108 fhlbsf.com

--------------------------------------------------------------------------------




The original amendment will be given to the beneficiary at its above address.


Pursuant to the Bank's policy, the Member is required to reimburse the Bank for
any attorney's fees, accountants' fees or other out-of-pocket costs associated
with the Bank's issuance or modification of the Credit.


The Member covenants, represents and warrants with and to the Bank that the
terms set forth above are those that the Member has requested and by which the
Member agrees to be bound.


Please have this Confirmation signed where indicated below by an authorized
signer for the Member and return it to the Bank immediately.


EMPLOYERS PREFERRED INSURANCE COMPANY


By
/s/ Michael S. Paquette
 
/s/ Matthew Hendricksen
 
 
 
 
Title
Treasurer
 
VP Treasury & Investments





